By the Court,
Boise, J.:
Prom the statement of the facts, it appears that Starr, being in possession of the lots which have been in controversy was dispossessed by Stark by action at law, maintained by him on his legal title which he held by a patent from the United States. In these actions of ejectment Stark recovered from Starr judgments for mesne profits and costs and interest on the same, in one case, seven hundred *510and fifty-eight dollars and forty-five cents, and in the other two thousand three hundred and eighty dollars and seventy-seven cents. These sums with interest, at the date of the decree in the circuit court, amounted to the sum of five thousand four hundred and thirty-two dollars and thirty-nine cents, and it is from that portion of the decree that Stark appeals. The other portion, which is for rents and profits received by Stark since he obtained possession under said actions of ejectment, appellant has paid and does not contest the right of respondent to it.
As appears in the statement of the case; the United States supreme court, by a decree in equity, declared that Starr was the equitable owner of these lots at the time of the commencement of said actions and during all the time for which Stark recovered the rents and profits from Starr; and that during that time Starr was entitled to said rents and profits.
This decree has the effect to restrain the operation of these judgments in favor of or for the benefit of Stark by declaring that he still held the land for the use of Starr, and commanding him to execute the trust by conveying to Starr the legal title. The judgments of the court in the ejectment cases only established the legal title in Stark, and did not affect or determine the status of the equitable title at that time. (Hill v. Cooper, 6 Or. 181, and authorities there cited.)
A court of equity does not attempt to act upon a court at law itself, and does not claim any supervisory power over such court or its judgments. It acts solely on the party to such judgments, and will enjoin him in a proper case from pursuing any claim in a court at law over which the courts of equity have jurisdiction, either concurrent or exclusive. And where the party has equitable rights not cognizable in a court of law, which would in a court of equity have prevented such an adjudication as was made in the court of law, the judgment will interpose no obstacle to redress in equity since the court of law had no proper jurisdiction of the subject-matter forming the basis of redress in equity. (2 Story’s Eq. Jur., secs. 1570, 1571, 1573.)
*511In this case it is conceded that the decree of the supreme court of the United States, declaring the respondent to have been the owner in equity at and before the rendition of the judgments in ejectments against him, renders those judgments inoperative so far as they affect the title to the land; for the equitable title of Starr, on which the decree is based, could not have availed Starr in defending against the legal title in a court of law. And these judgments against him are such adjudications as, Judge Story says, “will interpose no obstacle to redress in equity, since the court of law has no proper jurisdiction of the subject-matter forming the basis of redress in courts of equity.”
But it is claimed by the appellant that the judgments for mesne profits, though recovered in the actions of ejectment, are not a part of the judgment for the possession of the land, but separate judgments for damages for withholding the land, which is authorized by statute for convenience and to save multiplicity of actions and costs.
It is true it is a recovery not necessary to a judgment for the possession of the land, yet the right of such recovery for damages which are simply rents and profits, must depend on the determination of the right to possession of the land.
If the right to recover possession fails to be established by the plaintiff in ejectment, then he can not recover the mesne profits. On the other hand, if the plaintiff established his right to possession and his judgment therefor, he has thereby established his right to the mesne profits, and the defendant in ejectment can not have any available defense thereto, unless it be that there are none, or that he has paid the same. It must follow as an inevitable conclusion that if Stark had no just right to the possession of these lots, he, had none to the rents and profits which he recovered in these judgments. . And that being at that time the trustee of Starr, whatever rents and profits he did receive were received for Starr, and should be accounted for.
As Starr had no power to interpose his equitable right to the rents and profits in his answer to the actions of ejectment, these judgments interpose no obstacle to his recover*512ing them from his trustee who wrongfully withholds them. When a trustee, by virtue of his holding the legal estate, takes the rents and profits, he must account to his cestui que trust, and it makes no difference whether he takes them from the cestui que trust or a stranger. The question is not how he became possessed of the rents and profits, but whether, when he received them, they belonged to the cestui que trust, and where this relation of trust is in controversy with reference to land, or the rents and profits thereof, it can only be settled in a court of equity, and when that relation is established in equity, and the court orders an account by the trustee, it can reach all the trust property and its issues, and interest on the same, which have come into the possession of the trustee.
It is claimed in this ease that Stark is not a voluntary trustee, and has only been made so by a construction of law, and is not, therefore, liable in the same degree as one who has voluntarily assumed fiduciary relations to his cestui que trust. So far as good faith is concerned in Stark’s proceedings, it could not affect the right of Starr to have an account for his property wrongfully withheld, and could only be important in considering whether or not Stark should be called on to pay a sum in addition to the real amount due, and interest, by way of damages for the wrongful withholding. Such damages are usually added by charging the trustee a higher rate of interest, and making rests in the nature of compound interest. Courts of equity exercise a larger discretion in adjusting the rights of the parties in such cases. (Hill on Trustees, 525.)
The amount of the judgments for mesne profits in the actions of ejectment are the amount of the rents and profits which had accrued to Starr before those actions were brought and wrongfully collected from him, and there can be no question now, since the decree giving the land to Starr, but that he should have the same returned to him, with interest.
It is claimed that whatever may be held, as to these mesne profits, that the costs in these actions were not recovered by *513Stark to his use, and that the same were disbursements due or paid to officers and witnesses.
These costs and disbursements were such liabilities or actual expenses as Stark was liable for or had paid in conducting these actions and obtaining these judgments.
The decree establishes the fact that these lots were the property of Starr, and it follows that Stark violated his trust in bringing these actions, and he ought not in justice to compel Starr to pay for this wrong of his. “In equity, more strongly than at law, the maxim prevails that no man shall .take advantage of his own wrong. Even at law, if a disseisor aliens the land and descent is lost, and afterwards the disseisor acquires the land by descent or purchase, the disseisee may enter.”
“The object of equity is to compensate the cestui que trust and place him in the same situation as if the trustee had faithfully performed his own proper duty.” (Story’s Eq. Jur., secs. 1264, 1278.)
Stark, when acting in relation to this trust, wrongfully obtained this money from his cestui que trust, and if he is allowed to retain it he will be allowed to profit by his own wrong. It is claimed that the judgments in ejectment are not reversed, but we think, as before stated, that the decree which establishes the relations of the parties as trustee and cestui que trust, although it does not operate on or annul the judgments, operates on the parties, and thereby suspends the effect of the judgments against Starr, and only serves to show the extent and manner of the wrong of Stark in dealing with the trust property.
The decree of the court below does not award any damages against Stark; it simply restores to Starr what was wrongfully taken from him, with interest, and we think it should be affirmed, with costs and disbursements.